Citation Nr: 1452078	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  95-31 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for glucose-6 phosphate dehydrogenase (G6PD) deficiency with hemolytic anemia, renal glycosuria, and Fanconi's syndrome from December 1969 under the provisions of 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to an effective date earlier than July 2, 2003, for the award of a total disability rating based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1964 and from March 1964 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) by orders of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in June 2000 and November 2000, which affirmed, in part, and vacated, in part, a January 1998 Board decision as to the issue of entitlement to a rating in excess of 30 percent for G6PD deficiency with hemolytic anemia, renal glycosuria, and Fanconi's syndrome.  The Court in its June 2000 order affirmed the Board's determination as to the assigned schedular rating, but vacated and remanded the issue of entitlement to extraschedular consideration for additional development.  In its November 2000 order the Court also vacated the Board's January 1998 TDIU decision and remanded this matter for additional development.  These issues initially arose from rating decisions in July 1995 and March 1997 by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Court has subsequently held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Court has also held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and a TDIU extraschedular rating under 38 C.F.R. § 4.16(b), although similar are based on different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  In light of the Court's orders and the complexity of the issues, the issues for appellate review are appropriately addressed as listed on the title page.

The Board notes that a June 1970 rating decision had denied entitlement to service connection for G6PD deficiency with hemolytic anemia and renal glycosuria on the basis that the disability was a constitutional or developmental abnormality and not a disability under VA laws and regulations.  A July 1995 rating decision found clear and unmistakable error in that decision and established service connection for G6PD deficiency with hemolytic anemia and renal glycosuria effective September 16, 1989.  A March 1997 rating decision assigned an earlier effective date from December 23, 1969.  The issues remaining on appeal were remanded for additional development in July 2001, April 2007, and August 2010.  The requested development has been substantially completed.

The record shows the Veteran's case was submitted to VA's director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. §§ 3.321(b)(1), 4.16(b) and that decisions were provided in May 2004, June 2006, February 2009, and June 2012.  The Court has held that the Board is precluded from initially assigning an extraschedular rating, but that there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.  See Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  In light of the Veteran's continued claims for an extraschedular rating, these matters remain for appellate review.

The Board also notes that electronic VA records associated with the appeal include VA treatment and examination reports that were not listed as having been considered in a supplemental statement of the case.  These reports include laboratory findings dated in December 2008, August 2010, and August 2011 which are pertinent to matters associated with a schedular evaluation, but are not supportive of the Veteran's claim for entitlement to a disability rating in excess of 30 percent for G6PD deficiency with hemolytic anemia, renal glycosuria, and Fanconi's syndrome from December 1969 under the provisions of 38 C.F.R. § 3.321(b)(1).  As this additional evidence is cumulative of the evidence previously considered, the Board finds it is not relevant to the present issues on appeal and that no further action is required for adequate determinations.

The Board denied the claims in a November 2012 decision.  In an April 2014 memorandum decision, the Court vacated the decision and remanded the matters for further proceedings consistent with the decision.  

The Board notes that relevant, new evidence has been added to the claims file since the most recent supplemental statement of the case.  However, as the Veteran's representative has waived RO review of the new evidence, the Board may proceed to adjudicate the appeal.  See October 2014 statement.


FINDINGS OF FACT

1.  The Veteran's G6PD deficiency with hemolytic anemia, renal glycosuria, and Fanconi's syndrome from December 23, 1969 manifested by complaints of pain, fatigue, muscle weakness, dizziness and headaches resulting in marked interference with the Veteran's ability to work, warranting the assignment of an extraschedular rating.

2. The Veteran is shown to have been unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities since December 23, 1969.


CONCLUSIONS OF LAW


1.  The criteria for a disability rating of 70 percent for G6PD deficiency with hemolytic anemia, renal glycosuria, and Fanconi's syndrome from December 23, 1969 under the provisions of 38 C.F.R. § 3.321(b)(1) have been met. 38 C.F.R. § 3.321 (2014).

2.  The criteria for an effective date of December 23, 1969, for the award of a TDIU have been met.  38 C.F.R. § 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As to the claim of entitlement to an earlier effective date for a TDIU, that claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2013); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Here the Veteran is appealing the initial rating assignment as to his G6PD deficiency.  In this regard, because the July 1995 rating decision granted the Veteran's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2013).  

As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

Additionally, the Veteran received letters dated in February 2004 and March 2006 that notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims. 

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant's Social Security Administration records have been associated with the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Procedural History

In a July 1995 rating decision, the RO found a previous decision denying entitlement to service connection for G6PD deficiency was clearly and unmistakably erroneous.  The RO granted entitlement to service connection for G6PD deficiency with a noncompensable evaluation effective September 16, 1994.  The Veteran filed a notice of disagreement with the rating and effective date assigned.  In a September 1996 decision, the RO found that G6PD deficiency should be granted at a 30 percent rating from May 23, 1988.  In a March 1997 rating decision, the RO found the Veteran was entitled to a 30 percent rating for G6PD deficiency from December 23, 1969, the day after his discharge from service.  The RO found that had missing service department records been available at the time of his original rating decision, in 1970, the decision would likely have been different.  In a January 1998 decision, the Board denied entitlement to an evolution in excess of 30 percent for G6PD deficiency with hemolytic anemia, renal glycosuria, and Fanconi's syndrome.  In a June 2003 memorandum decision, the Court upheld the Board's denial of entitlement to a higher schedular rating for G6PD deficiency, but remanded the issue of entitlement to an extraschedular evaluation for G6PD deficiency.  In a November 2000 order, the Court further found that the issue of entitlement to a TDIU had been raised by the record and should have been addressed by the Board.  

In a February 2004 rating decision, the RO granted entitlement to a TDIU effective July 2, 2003.  The Veteran filed a notice of disagreement with the effective date assigned for entitlement to a TDIU in April 2004.  The issues were most recently denied in a November 2012 decision, which was vacated by the Court in the April 2014 memorandum decision.  

Increased Evaluation for G6PD Deficiency

The Veteran has asserted that his G6PD deficiency has caused marked interference with employment.  For the reasons that follow, the Board finds that a higher rating of 70 percent is warranted on an extraschedular basis.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require re-ratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition. It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  See 38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2014).

The Court has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an "original claim" and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as 'staged' ratings.  Id. at 126.

An unlisted condition is rated under a closely related disease or injury in which not only the functions affected but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2014).  The Court has held that the choice of diagnostic code by VA should be upheld so long as it is supported by explanation and evidence.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2014).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2014).

The Veteran's G6PD deficiency has been evaluated under Diagnostic Codes 7701-7700.  Effective October 23, 1995, the diagnostic criteria pertaining to hemic and lymphatic systems were revised.  Under the provisions of Diagnostic Code 7700 (pernicious anemia) in effect prior to October 23, 1995, a 100 percent evaluation was assigned for an acute, rapidly progressive anemia without remission, or with few or brief remissions.  38 C.F.R. § 4.117, Diagnostic Code 7700 (effective prior to October 23, 1995).  A 70 percent disabling was assigned for chronic anemia, following acute attacks; severe, with characteristic marked departures from normal blood count, with severe impairment of health and pronounced asthenia.  A 60 percent disability evaluation was assigned for anemia that was chronic, following acute attacks with characteristic definite departures from normal blood count, with impairment of health and severe asthenia.  A 30 percent evaluation was assigned for incipient pernicious anemia with characteristic achlorhydria and changes in blood count.

Under the revised provisions of Diagnostic Code 7700, anemia, hypochromic-microcytic and megaloblastic, such as iron-deficiency and pernicious anemia, effective October 23, 1995, a 100 percent evaluation is warranted for Hemoglobin 5 gm/100 ml or less, with findings such as high output, congestive heart failure or dyspnea at rest.  38 C.F.R. § 4.117, Diagnostic Code 7700 (2014).  A 70 percent disability evaluation is warranted for Hemoglobin 7 gm/100 ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months).  A 30 percent disability evaluation is warranted for Hemoglobin 8 gm/100 ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  A 10 percent evaluation is warranted for Hemoglobin 10 gm/100 ml or less with findings such as weakness, easy fatigability or headaches. A noncompensable evaluation is warranted for Hemoglobin 10 gm/100 ml or less, asymptomatic.  The provisions of 38 C.F.R. § 4.117 provide that complications of pernicious anemia, such as dementia or peripheral neuropathy are to be evaluated separately.

VA regulations provide that the Rating Schedule will be used for evaluating the degree of disabilities in claims for disability compensation, disability and death pension, and in eligibility determinations.  The provisions contained in the rating schedule will represent as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from disability. 38 C.F.R. § 3.321(a) (2014).  Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The determination of whether a claimant is entitled to an extraschedular rating under section 3.321(b) is a three-step inquiry. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the C&P Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. at 116.

In this case, in November 1969, the Veteran was hospitalized with complaints of diarrhea, nausea and dizziness.  A G6PD deficiency test showed a partial deficiency.  Upon examination, his pulse was 72 and regular.  A September 1970 VA hospital summary shows the Veteran was hospitalized for eight days due to gastrointestinal bleed secondary to duodenal ulcer.  It was noted that on the day of admission he had marked dizziness when standing up and a syncopal episode.  His pulse was 120, supine, and 140 standing up.  His heart showed a regular tachycardia.  

An April 1972 report shows he was hospitalized for six days due to an upper gastrointestinal bleed.  Upon examination his pulse was 124.  An August 1975 VA examination report noted complaints related to a gastrointestinal disorder.  A January 1979 treatment report noted the Veteran complained of occasional episodes of pain, but that he stated he had done relatively well until recently.  VA outpatient treatment records show that in October 1983 the Veteran reported that he felt that his health was gradually deteriorating, but he was unable to be specific.  His pulse was 88.  

An October 1990 VA examination report noted the Veteran complained of frequent depression, mood swings, some loss of equilibrium, headaches, shakes and tremors, digestive problems, rashes, constant fatigue, and numbness of the extremities.  He stated that these symptoms had been present for over twenty years.  Upon examination, his chest was clear.  Cardiac rate was 70, with regular murmurs. Hemoglobin was 14.8 gm/dl.  The diagnosis, in pertinent part, was G6PD deficiency.  VA clinical laboratory reports show that in November 1990 hemoglobin was 14.5 gm/dl.

An April 1995 VA hematological disorders examination report noted the Veteran complained of intermittent dizziness since Vietnam which occurred approximately three days per week.  During these episodes he stated he had decreased energy and difficulty with his balance.  He reported having headaches which were associated with the dizziness.  Both the dizziness and headaches were worsened by stress.  The headaches were typically bitemporal and lasted for days at a time.  He reported having dyspnea, particularly during the dizziness episodes.  He stated that he was not limited with dyspnea on exertion, other than the times he had the above symptoms.  During those episodes he stated he had dyspnea on exertion at three flight of stairs.  He reported having severe episodes of dizziness, headache, and dyspnea approximately once a year which lasted up to two or three weeks at a time.  He reported having some intermittent numbness of the legs at night and which decreased with activity.  The numbness had been occurring for the past four years.  It was noted that an examination in 1990 showed normal hemoglobin and hematocrit.  The Veteran denied any current knowledge of anemia, but that he had not had his complete blood cell count checked recently.

Upon examination his heart rate was 70.  The chest was clear to auscultation, bilaterally.  The heart had a regular rate and rhythm without murmur, rub, or gallop. Hemoglobin was 14.9 gm/dl.  The diagnosis, in pertinent part, was G6PD deficiency with probable exacerbation of the condition due to anti-malarial medications while in military service in 1969, renal glycosuria and hemolytic anemia probably related to these conditions, and intermittent symptoms of dizziness, headache, and dyspnea.  

An April 1995 psychiatric examination report noted the Veteran thought his blood disorder had caused him to be less energetic.  He reported his energy level was good when not going through a hemolytic episode.

VA treatment records dated in June 1995 noted the Veteran had a duodenal ulcer with good symptom relief on medication.  A July 1995 clinical laboratory report noted hemoglobin was 15.6 gm/dl. In August 1995, hemoglobin was 13.7 gm/dl.  A July 1995 VA outpatient treatment record included a diagnosis of G6PD deficiency with frequent exacerbations.  The Veteran's symptoms, during the exacerbations, included dizziness and flu-like symptoms which were intermittent and lasted a few days.

A September 1995 VA hematology clinic treatment record noted the Veteran reported feeling generally weak or rundown.  He stated he had major bouts one or two times a year which lasted about four days.  During such times he reported feeling rundown, having poor concentration, malaise, and dizziness.  It was noted that he was unemployed and living with his girlfriend.  Upon examination, the heart had regular rhythm and rate without murmurs.  The diagnosis was G6PD deficiency.  A November 1995 report noted a diagnosis of Fanconi's syndrome.  

A January 1996 VA hematology clinic treatment record reveals that the hemoglobin was 15 gm/dl.  A February 1996 VA renal clinic treatment record noted the Veteran reported having exacerbations of G6PD deficiency one or two times a year.  Upon examination, the heart had a regular rate and rhythm without murmurs.  The assessment was Fanconi's syndrome and G6PD deficiency related hemolysis and nephrotoxicity secondary to hemoglobinuria.  It was noted the syndrome was mild and appeared stable over the years.  The Veteran was instructed to return to the clinic when he experienced an episode of feeling weak, dizzy, or fatigued.  In April 1996, hemoglobin was 14.4 gm/dl.

At his hearing in March 1996 the Veteran stated that since discharge from service, his symptoms included a loss of energy, dizziness, disorientation, passing out spells, and undernourishment.  Hearing Transcript (Tr.), 7.  He reported that he had completely passed out in September 1970.  Tr. 9.  From 1975 to 1996 he stated he periodically went to VA for medical treatment.  Tr. 14.  He stated he started going to a VA hematology clinic in late 1995.  Tr. 20.  His current symptoms were reportedly similar to walking around in a mild alcoholic stupor. Tr. 22.  He reported he experienced a little giddiness, little memory blocks, loss of momentary consciousness, dizziness, loss of energy, and loss of breath. Tr. 22.  He stated that in a seven to ten day period, two or three of those days were "down"days, with really bad fatigue.  Tr. 22.  These symptoms occurred several times a month.  Tr. 23.  For four or five days, he stated he was able to run around like "Superman" and then he was so rundown on the fourth or fifth day that he would just kind of sit and not do anything.  Tr. 23.

A May 1996 VA examination report noted that the Veteran stated that once a year, for two to three weeks, he experienced a profound loss of energy and was completely void of initiative.  In general, he had four or five days a week with high energy, which was his normal state, and had three or four days a week of being lackadaisical and unable to focus or function.  He experienced some physical symptoms, including lack of initiative, dizziness, and shortness of breath with exertion.  The symptoms reportedly would clear, but then would repeat. Upon examination, pulse was 90.  Hemoglobin was 14.4 gm/dl.  The impression was G6PD deficiency with hemolytic anemia and renal glycosuria with a history of hemolytic anemia in Vietnam and probably Fanconi's  syndrome with renal glycosuria.

In a December 1996 statement the Veteran reported that over the years he had at least one or two major bouts of hemolysis during a 12 month period and to a lesser degree episodes on a monthly basis that broke the continuity of a productive life.  

At a hearing before the Board in June 1997 the Veteran stated that after discharge from service and for at least the first 12 years after service he should be a assigned a 100 percent evaluation for his service-connected disorder.  Tr. 6.  He asserted that the current 30 percent evaluation was inappropriate, because due to his disability he basically could not do very generic things in his life and that his most productive years had been taken away.  Tr. 6 and 7.  He stated he did not believe his disorder was currently worse than it was in the past.  Tr. 7.

In correspondence and statements provided in May 2001 the Veteran asserted that his service-connected blood disease had prevented him from performing any type of full-time gainful activity.  In a December 2002 statement the Veteran reported that from 1991 to 1994 he was mainly unemployed and that from 1994 to 1997 he was self-employed in a Jimi Hendrix Promo Project which earned no income. He reported that his episodes of illness had been unpredictable and that he was only able to maintain self-employment in his office repair business because of flexible scheduling and a couple of good maintenance contracts. 

A June 2003 private psychiatric evaluation noted the Veteran reported that after service he had tried to go to school and was in and out of the hospital because of his blood disorder.  He stated that during the year he had two to three major hemolytic episodes and would be down and out for a week or two.  He reported that he had been reluctant to work for others because of the unpredictability of his physical state and that he had tried to maintain self-employment without much success.  

A May 2005 VA examination report J.H., M.D., described G6PD deficiency as a hemolytic problem that resulted because of an enzymatic defect that caused episodic hemolytic anemia due to treatment with certain drugs.  It was noted the Veteran was given anti-malarial drugs in service which were known to be a cause of severe hemolytic anemia and that he had many episodes of exacerbations of G6PD deficiency resulting in hemolytic anemia with the initial diagnosis having been provided in November 1969.  It was also noted that he was treated for a duodenal ulcer in service and that because of G6PD deficiency and gastric hemorrhages he had numerous episodes of feeling weak, dizzy, and fatigued.  The examiner further noted that a diagnosis of Fanconi's syndrome had been provided in November 1995 which was an autosomal recessive and genetic disease associated with renal tubular transport failure.  Taking these disorders in context the examiner noted was important because G6PD deficiency leading to hemolytic anemia episodes and exacerbations, renal glycosuria associated with Fanconi's syndrome, and duodenal ulcers could induce an acute episode of hemolytic anemia if certain medication were not avoided.  Another problem noted with these disorders was that they can and do cause feelings of weakness, dizziness, and fatigue and that there was no telling when stress, a definite precursor causing gastrointestinal problems, could occur.

The examiner noted the Veteran's report that for five days per week he felt fine and for two days per week he felt terrible and was unable to muster up any energy or vigor to do any gainful work.  The examiner found, in essence, that the record demonstrated the Veteran had been unable to find gainful employment and that over the years he had numerous episodes of G6PD deficiency problems with secondary problems with duodenal ulcers and Fanconi's syndrome.  It was the examiner's opinion that these disorders prevented the Veteran from obtaining or retaining substantially gainful employment at any time during the period from 1969 to 2003.

A December 2007 VA medical opinion noted that based upon a review of the entire claims file it was as likely as not that the Veteran's G6PD deficiency with hemolytic anemia and Fanconi's syndrome had interfered markedly with his employment for the period from December 1969.  It was also noted that the Veteran had attended colleges and vocation rehabilitation programs which he was unable to finish or complete and that due to symptoms of fatigue, malaise, and episodes of hemolysis related to stress or medication it was fairly certain that his disorders markedly interfered with his employability throughout the period in question.  His service-connected G6PD deficiency with hemolytic anemia, Fanconi's syndrome, and duodenal ulcer disabilities at least as likely as not prevent him from obtaining or retaining gainful employment during or throughout the period from December 1969 to October 1990 and these disabilities along with his service-connected depressive disorder at least as likely as not prevent him from obtaining or retaining gainful employment during or throughout the period from to October 1990 to July 2003.  The examiner noted the evidence in the claims file documented that his vocational training, grant writing experience and other activities, and attempts to obtain work, employment, and income were precluded by episodes of fatigue, malaise, depression, and inability to control his symptomatology for long enough to obtain or retain a job of any kind.

A June 2008 VA licensed social worker's opinion that that during the period from December 1969 to October 1990 it was at least as likely as not that the Veteran's G6PD deficiency with hemolytic anemia, renal glycosuria, Fanconi's syndrome, and duodenal ulcer disabilities prevented him from obtaining or retaining substantially gainful employment during and throughout the period from December 1960 to October 1990, but that medical certainty would be speculative and beyond the scope of social work practice.  

In correspondence dated in March 2009 D.T.H., Ph.D., Professor of Immunobiology and Scientific Director of the Cord Blood Registry, at the University of Arizona, noted an acquaintance with the Veteran for eight years.  He noted that during that time, and since that time, the Veteran had always been an honest and straight-forward individual.  He always tries to do the right thing and does not compromise his integrity.  He noted the Veteran spent countless hours working with the Jimi Hendrix Foundation.

A September 2009 independent medical expert opinion from M.A., M.D., identified in correspondence as a designated specialist in general internal medicine at the University of Minnesota, noted that G6PD deficiency was an inherited enzyme defect that resulted in hemolysis during times of oxidative stress and that clinical presentation was variable ranging from no symptoms to very rare chronic hemolysis.  It was noted that the Veteran was provided a diagnosis in 1969 after exposure to Chloroquin-Primaquin and may have had an additional hemolytic episode when he was hospitalized for a gastrointestinal bleed in 1970, but that since 1970 there was no objective evidence of a hemolytic episode or chronic hemolysis.  There were no episodes of a decrease in hematocrit in the absence of gastrointestinal bleeding.  It was further noted that statements indicating he had "G6PD related hemolysis with frequent exacerbations" were not substantiated by the evidence and that hemolysis itself would not cause symptoms of fatigue, dizziness, and lack of motivation without evidence of anemia which is not shown.  His Fanconi's syndrome appeared to be a mild chronic process with systemic effects such as osteomalacia and osteoporosis.  The physician stated that it was unlikely that the Veteran's G6PD deficiency and Fanconi's syndrome prevented him from obtaining or retaining gainful employment from 1969.

It was further noted that it was unlikely that the Veteran's G6PD deficiency with hemolytic anemia, renal glycosuria, Fanconi's syndrome, and duodenal ulcer disabilities prevented him from obtaining or retaining substantially gainful employment after 1980 and that during the period from 1969 to 1980 he had multiple hospitalizations for duodenal ulcer with long periods between hospitalizations during which time he could have worked.  

In a March 2010 opinion Dr. J.H. noted he had conducted a VA examination of the Veteran in May 2005 and had reviewed additional evidence provided by the Veteran's attorney.  He stated that the Veteran's Fanconi's syndrome resulted in an impaired ability to process glucose which would cause any patient "significant muscle weakness and pain, lethargy, fatigue and an overall sense of feeling very poorly."  He disagreed with Dr. M.A.'s opinion that the Veteran's Fanconi's Syndrome was a mild, chronic process.  Dr. J.H. stated that objective medical evidence demonstrates that the Veteran's G6PD disease and hemolytic anemia permanently damaged his liver and bone marrow in 1969.  "The damage accounts for the significant restrictions he describes and his inability to work full-time since 1969."  Dr. J.H. noted the Veteran had abnormally high scores of mean corpuscular volume and mean cell hemoglobin in the October 1990 VA examination, indicating the bone marrow was not adequately producing red blood cells.  He stated that this deficiency would cause the Veteran to suffer from fatigue, muscle weakness, lethargy, headaches and dizziness.  He stated that these symptoms would occur even in the absence of a hemolytic episode and are the direct result of the Veteran's G6PD disease.  It was the opinion of Dr. J.H. that it was more probable than not that a combination of the Veteran's G6PD deficiency, Fanconi's syndrome, and duodenal ulcer disabilities resulted in a two to three-week period of incapacitation at least once per year and an inability to function for three to four days in a nine day period.  These disabilities were found to have prevented him from obtaining and sustaining any type of substantially gainful employment since 1969.

In a February 2013 statement, B.S. stated that the Veteran had no ownership in her store and was never an employee of the store, which was opened in 1983.  She stated that during the six years they lived together, the Veteran spent many days in bed because he said he simply did not feel well and had no energy.  She estimated he was in bed approximately four days in any two week period.

In an August 2014 statement, the Veteran's brother stated that since his discharge from the military, the Veteran often does not feel well, is fatigued and has no energy.  The brother stated that the Veteran lived with him from approximately 1980 to 1993 and during that time he spent at least one day a week in bed.  The brother stated that the Veteran had ever held a full-time job and in his opinion could not hold a full time job.  He noted he lost jobs as a grant writer and fixing office machines because he could not maintain steady attendance.  His brother stated that due to his poor health, the Veteran has never been able to put in a 40 hour work week on a regular basis since his 1969 military discharge.  

The Board finds that the overall evidence shows the Veteran had episodes of fatigue, pain, dizziness  and weakness related to his G6PD deficiency since December 1969.  The Board is competent to report symptoms capable of lay observation such as fatigue, pain, dizziness and weakness.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran's statements regarding his symptoms are overall consistent throughout the appeal period and overall consistent throughout the evidence of record.  Additionally, the Veteran's statements are supported by the lay statements from his brother and B.S.  Therefore, the Board finds the Veteran's statements regarding his symptoms to be credible.  The majority of the medical opinions of record attribute the Veteran's symptoms of fatigue, pain, dizziness and weakness to his service-connected G6PD deficiency.  See e.g. May 2010 private opinion.

The Veteran did not meet the schedular criteria for a higher rating under Diagnostic Code 7700.  Specifically, he did not have hemoglobin of 7gm or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia, or syncope (three episodes in the last six months).  Although the Board may not assign an extraschedular rating in the first instance, the Board is not restricted from reviewing the denial of an extraschedular rating on appeal.  See Floyd v. Brown, 9 Vet. App. 88, 96-7 (1996) (stating that once the Board properly refers an extraschedular rating issue to the Director of C&P for review, the appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. § 7104(a) ("All questions in a matter . . . under section 511(a) . . . subject to decision by the Secretary shall be subject to one review on appeal to the . . . Board.").  Hence, the Board has jurisdiction to review whether the C&P Director's decision not to award an extraschedular rating was appropriate under all three elements set forth in Thun, 22 Vet. App. at 115-16.  38 C.F.R. § 3.321(b).

Upon review of the pertinent evidence of record, and resolving all reasonable doubt in the Veteran's favor, the Board disagrees with the opinion of the Director of C&P and finds that extraschedular rating is warranted in this case.  The currently assigned 30 percent rating does not adequately account for all of the Veteran's symptomatology, including his episodes of fatigue, pain, weakness and headaches resulting in an inability to function three to four days in a nine day period.  See April 1996 VA examination report, March 2010 private opinion.  Moreover, the evidence shows the Veteran had difficulty working full time due to symptoms related to the G6PD deficiency.  The Veteran was primarily self-employed throughout the period on appeal.  The Veteran's symptoms resulting in an inability to function would have made it difficult for him to maintain regular attendance at a job.  The majority of the medical opinions of record, summarized above, indicate the Veteran's G6PD deficiency had interfered markedly with his employment for the period from December 1969.  See December 2007 VA opinion, March 2010 private opinion.  Accordingly, the Board concludes the totality of the evidence shows the Veteran's G6PD deficiency with hemolytic anemia, renal glycosuria, and Fanconi's syndrome causes him marked interference with employment.  As a result, the Board finds that the next-higher evaluation of 70 percent is warranted on an extraschedular basis since the effective date of the grant of service connection, December 23, 1969.  

The Board finds that a rating in excess of 70 percent is not warranted because although the evidence shows the Veteran's G6PD deficiency caused marked interference with employment, the evidence does not show that the G6PD deficiency alone, caused marked interference to the extent the Veteran was unable to work.  See 38 C.F.R. § 3.321.  As discussed below, the overall evidence of record supports a finding that the Veteran's G6PD deficiency, combined with his duodenal ulcer, and depression prevent him from being employed.  However, the Board finds that the evidence is against a finding that the Veteran's service-connected G6PD deficiency with hemolytic anemia and renal glycosuria and Fanconi's syndrome alone prevented him from working.

TDIU

The Veteran asserts that he is entitled to an effective date earlier than July 2, 2003, for the award of a TDIU.  As discussed above, procedurally the Veteran's TDIU claim arose from the Veteran's claim for a higher initial rating.  In the March 1997 rating decision, the RO granted entitlement to a higher rating of 30 percent from December 23, 1969, based on a finding that had missing service treatment records been available at the time of his original rating decision, in 1970, the decision would likely have been different.  Thus, the period on appeal for the Veteran's increased rating claim is from December 23, 1969.  The Board finds that entitlement to a TDIU is warranted from that date.    

In general, VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.400 (2014).  An earlier effective date may be assigned when it is factually ascertainable that an increase in disability occurred and the claim for increase was received within one year from that date, but otherwise the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2014).

As discussed above, the Board finds that the Veteran's G6PD deficiency warrants a 70 percent rating from December 23, 1969.  Therefore, the Veteran now meets the schedular criteria from that date.  

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

The Board finds that entitlement to a TDIU is warranted from December 23, 1969.  The Veteran is service-connected for G6PD deficiency with hemolytic anemia and renal glycosuria, Fanconi's syndrome, rated as 70 percent disabling, and a duodenal ulcer, rated as 10 percent disabling from December 23, 1969, 40 percent disabling from September 2, 1970 and 20 percent disabling from January 1, 1976.  The Veteran is also service-connected for depression, rated as noncompenasble from October 16, 1990, and as 70 percent disabling from July 2, 2003; chronic renal insufficiency, rated as 60 percent disabling from April 17, 2008; diabetes mellitus, Type II, rated as 20 percent disabling from April 17, 2008; and erectile dysfunction, rated as noncompensable from April 17, 2008.

The Board finds that the overall evidence of record shows that the Veteran's service-connected disabilities, in particular his G6PD deficiency and duodenal ulcer disabilities have precluded him from securing or following substantially gainful employment from December 23, 1969.  As noted above, the Veteran had consistent episodes of pain, fatigue, weakness, dizziness and headaches from December 1969.  
The July 1982 report noted the Veteran was presently self-employed and that he complained of depression related to the recent termination of a relationship and stress associated with having no work for one year.  He reported that he was living with his brother and that he owed his family money.  The April 1986 report noted he was self-employed in office repairs.  In a July 1987 report he stated his job had been reasonably stressful for him.  

The April 1995 psychiatric examination report noted the Veteran discussed his business failure, but that he stated he was in the process of developing an occupation in clothing sales, production, and marketing.  He described himself as extremely active, spending long days networking to build a business of marketing a clothing line, but that he had to scale back some days and he thought his blood disorder had caused him to be less energetic.  He stated his time was spent creating projects and that he also helped his girlfriend with her clothing store business.  He also reported his energy level was good when not going through a hemolytic episode. The September 1995 VA hematology clinic treatment record noted that the Veteran was unemployed and living with his girlfriend.  

At his hearing in March 1996 the Veteran stated that since discharge from service, his symptoms included a loss of energy, dizziness, disorientation, passing out spells, and undernourishment.  Hearing Transcript (Tr.), 7.  He stated that in a seven to ten day period, two or three of those days were "down" days, with really bad fatigue. Tr. 22. These symptoms occurred several times a month. Tr. 23. 

In correspondence and statements provided in May 2001 the Veteran asserted that his service-connected blood disease had prevented him from performing any type of full-time gainful activity.  It was asserted that since his discharge from service he had never earned above the federal poverty level.  He stated that he had reported all of his income from his consulting and small office machine repair businesses to the Internal Revenue Service (IRS).  He reported that he had not been physically able to work and earn more income, even though he could have gotten more business.  He stated he had lost money on his Jimi Hendrix-related items retail business.  He provided a copy of an August 2000 Social Security Statement indicating that he had Social Security earnings for the years after 1969 with no earnings in most years and earnings of $562 in 1971, $132 in 1972, $71 in 1973, $426 in 1974, $674 in 1975, $197 in 1977, $2,849 in 1978, $705 in 1980, and $2,300 in 1985.  In statements in support of the Veteran's claims his attorney reported the Veteran had been financially dependent on his girlfriend and family.

In a December 2002 statement the Veteran reported that from 1991 to 1994 he was mainly unemployed and that from 1994 to 1997 he was self-employed in a Jimi Hendrix Promo Project which earned no income.  He reported that his episodes of illness had been unpredictable and that he was only able to maintain self-employment in his office repair business because of flexible scheduling and a couple of good maintenance contracts.  In a November 2003 VA Form 21-8940, Veterans Application For Increased Compensation Based on Unemployability, reported that he had been a student and part-time fast food worker from 1971 to 1975 with highest gross earnings per month of $150, a self-employed grant writer from 1973 to 1979 with highest gross earnings per month of $150, an office machine serviceman in 1978 with highest gross earnings per month of $300, a self-employed grant writer from 1980 to 1981 with highest gross earnings per month of $500, a vocational rehabilitation student from 1983 to 1984, an office machine repairman in 1985 with highest gross earnings per month of $300, and a self-employed office machine repairman from 1985 to 1990 with no report of his highest gross earnings per month for this period.  He also reported he had completed three years of college education.

A June 2003 private psychiatric evaluation noted the Veteran reported that after service he had tried to go to school and was in and out of the hospital because of his blood disorder.  He stated that during the year he had two to three major hemolytic episodes and would be down and out for a week or two.  He reported that he had been reluctant to work for others because of the unpredictability of his physical state and that he had tried to maintain self-employment without much success.  It was noted he was supporting himself on his VA disability compensation and from loans from family and friends.  The examiner noted that, while his physical problems alone might not preclude his being employed, when combined with his significant depression it was impossible for him to sustain full-time employment.  It was also noted that the onset of his depression was in 1969 and that his emotional reaction to his blood disorder was a factor in his depressive disorder with aggravation of his depression due to the stress of years of VA denial of his claim.

A January 2004 VA mental disorders examination report noted the opinion of P.B.P., M.D., that the Veteran had posttraumatic stress disorder which was chronic in nature and quite severe.  The Veteran had severe industrial difficulties at the current time and was not able to gain or sustain competitive employment.  The examiner also noted that his chronic tiredness and flare-ups of his G6PD deficiency significantly and adversely impacted his energy level since his discharge from service in 1969 and he had not been able to be a reliable employee.  In a March 2004 addendum report Dr. P.B.P. stated he had reviewed the record and considered it impossible to render an opinion prior to 1990, other than to indicate that the Veteran appeared to have had a considerable occupational impairment subsequent to his discharge from service in 1969 until ultimately closing his business in 1990.  It was further noted that the Veteran's severe occupational impairment after 1990 was addressed in the January 2004 evaluation.

A March 2004 opinion from a private vocational expert was provided in support of the claims, apparently based upon a review of the Veteran's Social Security Statement of Earnings and his May 2001 declaration describing his work history since his 1969 military discharge.  It was the expert's understanding that the Veteran had two jobs during this period.  First, as a consultant preparing grant proposals and, second, in office machine repair.  It was noted his statement of earnings reflected that he earned below the poverty threshold in both of the jobs he performed since 1969.  The expert found, in essence, that assuming the Veteran experienced major exacerbations one or two times per year that lasted from four days to three weeks it was more probable than not that employers would not hire such an employee.  It was further noted that an individual who due to fatigue was unable to work eight hours per day for two or three days out of a ten-day period could not secure or follow a substantially gainful occupation.

A May 2005 VA examination report J.H., M.D., described G6PD deficiency as a hemolytic problem that resulted because of an enzymatic defect that caused episodic hemolytic anemia due to treatment with certain drugs.  Dr. J.H. noted that G6PD deficiency leading to hemolytic anemia episodes and exacerbations, renal glycosuria associated with Fanconi's syndrome, and duodenal ulcers could induce an acute episode of hemolytic anemia if certain medication were not avoided.  Another problem noted with these disorders was that they can and do cause feelings of weakness, dizziness, and fatigue and that there was no telling when stress, a definite precursor causing gastrointestinal problems, could occur.  The examiner noted the Veteran's report that for five days per week he felt fine and for two days per week he felt terrible and was unable to muster up any energy or vigor to do any gainful work.  The examiner found, in essence, that the record demonstrated the Veteran had been unable to find gainful employment and that over the years he had numerous episodes of G6PD deficiency problems with secondary problems with duodenal ulcers and Fanconi's syndrome.  It was the examiner's opinion that these disorders prevented the Veteran from obtaining or retaining substantially gainful employment at any time during the period from 1969 to 2003.

A December 2007 VA medical opinion noted that based upon a review of the entire claims file it was as likely as not that the Veteran's G6PD deficiency with hemolytic anemia and Fanconi's syndrome had interfered markedly with his employment for the period from December 1969.  It was also noted that the Veteran had attended colleges and vocation rehabilitation programs which he was unable to finish or complete and that due to symptoms of fatigue, malaise, and episodes of hemolysis related to stress or medication it was fairly certain that his disorders markedly interfered with his employability throughout the period in question.  His service-connected G6PD deficiency with hemolytic anemia, Fanconi's syndrome, and duodenal ulcer disabilities at least as likely as not prevent him from obtaining or retaining gainful employment during or throughout the period from December 1969 to October 1990 and these disabilities along with his service-connected depressive disorder at least as likely as not prevent him from obtaining or retaining gainful employment during or throughout the period from to October 1990 to July 2003.  The examiner noted the evidence in the claims file documented that his vocational training, grant writing experience and other activities, and attempts to obtain work, employment, and income were precluded by episodes of fatigue, malaise, depression, and inability to control his symptomatology for long enough to obtain or retain a job of any kind.

A June 2008 VA licensed social worker's opinion that that during the period from December 1969 to October 1990 it was at least as likely as not that the Veteran's G6PD deficiency with hemolytic anemia, renal glycosuria, Fanconi's syndrome, and duodenal ulcer disabilities prevented him from obtaining or retaining substantially gainful employment during and throughout the period from December 1960 to October 1990, but that medical certainty would be speculative and beyond the scope of social work practice.  It was further noted that for the period from October 1990 to July 2003 these disabilities together with his depressive disorder at least as likely as not caused this impairment which was documented by a March 2004 report and that numerous attempts to gain employment and training were precluded by an inability to control symptomatology for long enough to obtain or retain a job of any kind.  The examiner, however, again noted that medical certainty would be speculative and beyond the scope of social work practice.

A September 2009 independent medical expert opinion from M.A., M.D., identified in correspondence as a designated specialist in general internal medicine at the University of Minnesota, noted that G6PD deficiency was an inherited enzyme defect that resulted in hemolysis during times of oxidative stress and that clinical presentation was variable ranging from no symptoms to very rare chronic hemolysis.  Dr. M.A. noted that since 1970 there was no objective evidence of a hemolytic episode or chronic hemolysis.  It was further noted that statements indicating he had "G6PD related hemolysis with frequent exacerbations" were not substantiated by the evidence and that hemolysis itself would not cause symptoms of fatigue, dizziness, and lack of motivation without evidence of anemia which is not shown.  His Fanconi's syndrome appeared to be a mild chronic process with systemic effects such as osteomalacia and osteoporosis.  The physician stated that it was unlikely that the Veteran's G6PD deficiency and Fanconi's syndrome prevented him from obtaining or retaining gainful employment from 1969.  It was further noted that it was unlikely that the Veteran's G6PD deficiency with hemolytic anemia, renal glycosuria, Fanconi's syndrome, and duodenal ulcer disabilities prevented him from obtaining or retaining substantially gainful employment after 1980 and that during the period from 1969 to 1980 he had multiple hospitalizations for duodenal ulcer with long periods between hospitalizations during which time he could have worked.  

In the March 2010 opinion, Dr. J.H. disagreed with the opinions of Dr. M.A.  Dr. J.H. opined that "on a more probable than not basis, the combination of [the Veteran's] G6PD, renal glycosuria, Fanconi's syndrome and his duodenal ulcer prevented him from obtaining and sustaining any type of substantially gainful employment from 1969 through the present.  From 1969 through the present, [the Veteran ] simply would have lacked the ability to maintain regular attendance at any job because of his pain, fatigue, muscle weakness, dizziness and headaches, even a job which allowed him to sit, or sit and stand, alternating at will, without having to lift anything."  He estimated that for the period of 1969 through present in any 14 day period the Veteran would have missed at least two to three days of work because he would have been too sick to go to work and stay there for a full eight hour workday.  

In a January 2011 statement the Veteran reported that he had separated from his spouse in approximately 1971 and divorced in 2002 with no financial settlement since they owned no property or funds.  He reported that he worked approximately six to ten hours per week for the Jimi Hendrix Foundation from his home when he felt well enough and that he received no compensation.  In a May 2011 statement he stated he had reported all of his income from his consulting business to the IRS and that his physical limitations had prevented him from taking more business.  He stated he had operated a small office machine repair business with employees and that in 1985 the business earned about $2,400.  He reported there had been additional work for him in that business, but that he had been physically unable to do it and that was why he eventually closed the business.  He stated he had lost money on business activities associated with Jimi Hendrix-related retail products.  In a January 2012 statement he reported that efforts to obtain copies of his tax returns from 1982 through 1988 had been unsuccessful.

As discussed above, the Veteran's brother and former girlfriend also submitted statements indicating the Veteran spent many days in bed because he did not feel well and had no energy.  

The overall evidence supports a finding that the Veteran's service-connected disabilities, in particular his G6PD deficiency and duodenal ulcer disabilities. have precluded him from securing or following substantially gainful employment from December 23, 1969.  The Veteran was self-employed during most of the period on appeal.  However, the Veteran's statements, the lay witness statements, and his Social Security records support a finding that he had no more than marginal employment during that period.  Although the Veteran discussed having worked to develop a clothing business and  stated that he had a major business contract while operating an office machine repair business, the evidence does not show that his employment was more than marginal.  In the February 2013 statement, B.S. stated that the Veteran had no ownership in her store.  She stated that he tried to start a small T-shirt business of his own, but only made a few dozen T-shirts.  In a January 2012 statement, the Veteran stated that he paid income tax on all income earned and did not "work under the table."  The Veteran has consistently asserted that he had frequent episodes of fatigue, weakness, dizziness and headaches that prevented him from working full-time.  The statements from his brother and former girlfriend support his assertion that he was frequently in bed and unable to work.  

The majority of opinions of record also support a finding that the Veteran was unable to work since December 1969 due to his service-connected disabilities.  The Board finds that March 2010 opinion of Dr. J.H. to be particularly probative, as Dr. J.H. based the opinion on evidence of record, including a VA examination he performed in May 2005, and provided a full rationale for his opinion.  Additionally, the January 2004 VA examiner found that the Veteran appeared to have had a considerable occupational impairment subsequent to his discharge from service in 1969 until ultimately closing his business in 1990.  The March 2004 private vocational expert found that based on the Veteran's statement that he experienced major exacerbations one to two times per year lasting four days to three weeks, it was more probable than not that employers would not hire such an employee.  It was further noted that an individual who due to fatigue was unable to work eight hours per day for two or three days out of a ten-day period could not secure or follow a substantially gainful occupation.  The May 2005 VA examiner, J.H. found that the disorders prevented the Veteran from obtaining or retaining substantially gainful employment at any time during the period from 1969 to 2003.

The December 2007 VA medical opinion noted that based upon a review of the entire claims file it was as likely as not that the Veteran's G6PD deficiency with hemolytic anemia and Fanconi's syndrome had interfered markedly with his employment for the period from December 1969.  The June 2008 VA licensed social worker opined that that during the period from December 1969 to October 1990 it was at least as likely as not that the Veteran's G6PD deficiency with hemolytic anemia, renal glycosuria, Fanconi's syndrome, and duodenal ulcer disabilities prevented him from obtaining or retaining substantially gainful employment during and throughout the period from December 1960 to October 1990.  

Although the September 2009 Independent Medical Expert found that it was unlikely that the Veteran's G6PD deficiency and Fanconi's syndrome prevented him from obtaining or retaining gainful employment from 1969, the Board finds the opinion is outweighed by the other evidence of record, including the numerous medical opinions finding that the Veteran's disabilities prevented him from obtaining or retaining substantially gainful employment.

Giving the Veteran the benefit of the doubt, the Board finds that entitlement to a TDIU is warranted from December 23, 1969.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a disability rating of 70 percent, but no higher, on an extraschedular basis for G6PD deficiency with hemolytic anemia, renal glycosuria, and Fanconi's syndrome from December 23, 1969 is granted.

Entitlement to an effective date of December 23, 1969, for entitlement to a TDIU is granted.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


